Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The prior restriction requirement of 7/12/22 is withdrawn because there is no demonstration of a search burden to search for the claims as presented. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 8 are indefinite because it is not clear what “legibly oriented” means to the extent that all of the logos displayed on the wheel of Fig. 1 are indeed legibility oriented. Therefore, it is not clear what the metes and bounds are of this limitation. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP2015067113 (A) to Hiromasa et al. (“Hiromasa”) in view of JPH07108875 to Hideaki.
Regarding claim 1, Hiromasa discloses a logo printed wheel apparatus comprising: a central hub (structure defining hole 4), the central hub having a plurality of mounting apertures extending therethrough (as evident from Fig. 1 and 2), the mounting apertures being configured to mount to a vehicle (as evident from Fig. 1 and 2); a plurality of spokes 5 coupled to the central hub (as evident from Fig. 1 and 2), each spoke radially extending from the central hub (as evident from Fig. 1), each spoke having an outer surface (as evident from Fig. 1 and 2); a plurality of letters (i.e. as shown in Fig. 1, there are a plurality of letters) coupled to the plurality of spokes (as evident from Fig. 1), each letter being coupled to the outer surface (as evident from Fig. 1) and an outer rim coupled to the plurality of spokes (as evident from Fig. 1 and 2), the outer rim being configured to receive a tire (as evident from Fig. 1 and 2). While Hiromasa discloses a plurality of letters on the spokes, Hiromasa does not disclose a plurality of logos (as defined on pg 4, 1st paragraph of the specification) on the spokes. Instead, Hiromasa discloses a single word on a single spoke (i.e. “racing” as shown in Fig. 1). Hideaki discloses a logo on each spoke (see Fig. 5). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of the logo being configured to communicate a message at more positions despite the orientation of the wheel thus increasing advertisement or messaging effectiveness.
Regarding claim 4, Hiromasa in view of Hideaki discloses the logo printed wheel apparatus of claim 1 further comprising the logo being a printed word (Hiromasa, Fig. 3). 
Regarding claim 5, Hiromasa in view of Hideaki discloses the logo printed wheel apparatus of claim 1 further comprising each logo being oriented along the spoke such that a rightmost spoke of the plurality of spokes at any given time has the logo legibly oriented (Hideaki, Fig. 5). It would have been obvious to one of ordinary skill in the art to incorporate such with the same motivation provided in claim 1. 
Regarding claim 6, Hiromasa in view of Hideaki discloses the logo printed wheel apparatus of claim 1 further comprising the central hub having an inner extended portion and an outer portion, the mounting apertures extending through the outer portion (Hiromasa, Fig. 2).
Regarding claim 7, Hiromasa in view of Hideaki discloses the logo printed wheel apparatus of claim 1 further comprising the outer rim having an extended outer edge (Hiromasa, Fig. 2).

Claim(s) 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hiromasa in view of Hideaki in further view of JP 4027403 B1 to Ishida et al. (“Ishida”).

Regarding claim 2, Hiromasa in view of Hideaki discloses the logo printed wheel apparatus of claim 1 that each logo being paint (e.g. see Fig. 6B) applied directly to the spoke but not powder coated paint. Ishida discloses such (see e.g. pg 15, paragraph beginning with “The cutting workability…”). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of increasing resistance to wear and tear. 
Regarding claim 8, Hiromasa discloses logo printed wheel apparatus comprising: a central hub (structure defining hole 4), the central hub having a plurality of mounting apertures extending therethrough (as evident from Fig. 1 and 2), the central hub having an inner extended portion and an outer portion (as evident from Fig. 2), the mounting apertures extending through the outer portion (as evident from Fig. 2), the mounting apertures being configured to mount to a vehicle (as evident from Fig. 1, 2); a plurality of spokes 5 coupled to the central hub (as evident from Fig. 1), each spoke radially extending from the central hub (as evident from Fig. 1), each spoke having an outer surface (as evident from Fig. 1, 2) a logo coupled to the plurality of spokes (i.e. “racing” logo as evident from Fig. 1), the logo being coupled to the outer surface (as evident from Fig. 1), each logo being paint applied directly to the spoke (e.g. see Fig. 6B); and an outer rim coupled to the plurality of spokes (as evident from Fig. 2), the outer rim having an extended outer edge (as evident from Fig. 2), the outer rim being configured to receive a tire (as evident from Fig. 2).
Hiromasa does not disclose a plurality of logos such that each logo being oriented along the spoke such that a rightmost spoke of the plurality of spokes at any given time has the logo legibly oriented. Hideaki discloses a logo on each spoke such that a rightmost spoke of the plurality of spokes at any given time has the logo legibly oriented (see Fig. 5). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of the logo being configured to communicate a message at more positions despite the orientation of the wheel thus increasing advertisement or messaging effectiveness.
Hiromasa does not disclose powder coated paint. Ishida discloses such (see e.g. pg 15, paragraph beginning with “The cutting workability…”). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of increasing resistance to wear and tear.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hiromasa in view of Hideaki in further view of US 20120101612 to Thompson.
Regarding claim 3, Hiromasa in view of Hideaki discloses the logo printed wheel apparatus of claim 1 but does not expressly disclose the logo being a sports team logo. Thompson discloses such (e.g. see Fig. 1-3). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of increasing camaraderie amongst respective sports fans and thus enhance overall well-being. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/Primary Examiner, Art Unit 3617